DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-22 are pending in the instant application.

Applicant's election with traverse of the invention of group I, drawn to methods of treating kidney disease with FXII inhibitors, and the FXII inhibitor species of antibodies that bind FXII and contain the CDR sequences of SEQ ID NOs: 8, 9, 11, and 13-15 in the reply filed on October 25, 2021 is acknowledged.  The traversal is on the ground(s) that there is no burden in simultaneously searching all of applicant’s claimed inventions as well as species.  This is not found persuasive because burden is not a criterion used in determining if an application does or does not have unity of invention.  As set forth in the restriction requirement mailed October 4, 2021, the prior art, including that of WO 2014/207199 discloses numerous factor XII inhibitors and their methods of use, including specific FXII inhibitors like infestin-4 which is explicitly recited in the instant claims. Give than the technical feature of FXII inhibitors which is necessarily present in both applicant’s claimed product and methods is known in the prior art, the finding that the instant claimed inventions lack unity of invention is proper.
The requirement is still deemed proper and is therefore made FINAL.

Claims 4 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 25, 2021.


Claims 1-3, 5-16, and 18-22 are under examination as they read upon the elected inhibitor species of antibodies that bind FXII and comprise the CDR sequences of SEQ ID NOs:8, 9, 11, 13, 14, and 15.  It should also be noted that the generic term 
In the context of the present invention and throughout the whole of the specification and the claims, the term “inhibitor of Factor XII” shall be understood so as to not encompass C1INH, i.e. “with the proviso that the inhibitor of Factor XII is not C1 INH”.
Scientifically it is known that the naturally occurring human serum protein C1INH has inhibitory activity against FXII (see for example paragraph [0009] of US 2014/0199361, of record). 


Information Disclosure Statement
The IDS form received 11/23/2020 is acknowledged and the referenced cited therein have been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7, 9-16, and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the 
Applicant has broadly claimed methods of administering “inhibitors” of factor XII (FXII) that in addition to having the functional property of being an “inhibitor” additionally have the functional properties of “treating or preventing chronic kidney disease and/or renal fibrosis”.  The broadest claims recite no structure for the administered “inhibitor” while dependent claims such as 6 indicate that the inhibitor is an antibody, and other claims such as 7 and 8 reciting partial or full structures for the administered antibodies.  To support such breadth, the instant application presents data concerning administration of an anti-FXII inhibitory antibody named 3F7 as part of a mouse model of renal damage and fibrosis caused by experimentally induced ureter obstruction.  
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.  See MPEP 2163.  In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted: “A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606). Also see Enzo-Biochem v. Gen-Probe 01-1230 (CAFC 2002). Recent court cases have emphasized the need for correlation between a well-defined structure and recited functional limitations. For example, the courts have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See for example AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) as well as Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it. As such, knowledge of where an antibody binds provides no information as to what such an antibody necessarily looks like (i.e. its primary amino acid structure). Applicant is reminded that the courts have long ruled that “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. As such, disclosure of a screening assay to test for functional properties of an antibody (such as the epitope to which a test antibody binds or the fact that it does or does not inhibit some enzymatic process) does not provide evidence of possession of the antibody itself.
Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted. To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358). Further, an adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361). Indeed, the courts have long ruled that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). Also, “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.” See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69. It should also be noted that the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018. See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. This Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies and states: “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”. Further, the courts have indicated that the enablement and written description requirements of 35 USC 112 are separable as can be seen in for example Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111.
Artisans are well aware that knowledge of a given antigen (for instance human FXII) provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al. teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al. teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (see entire document). Goel et al. disclose the synthesis of three mAbs that bind to the same short 26 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 × 1014). 
It is noted that applicant has not claimed a product, but rather a method of administering a product.  However, artisans must reasonably be in possession of a product in order to be in possession of methods of administering said product.  As has already been pointed out the broadest claims recite no structure for the administered product that provides for the function of inhibiting FXII.  Thus, such claims utilize only functional language to describe the product which is necessarily administered in the said claims.  The specification exemplifies many products applicant believes to be “inhibitors” of FXII and indicates that the term “inhibitors of FXII” excludes C1INH, but it does not appear to be disclosed what specific activity (or activities) of FXII need to be “inhibited” in order to provide clinical benefit to renal tissues as presently claimed.  This is important as artisans know that FXII has many activities, such as binding to factor XI, binding to prekallikrenin, being and enzyme, and promoting angiogenesis, and note that the angiogenesis promoting activity appears to be unrelated to enzymatic function (de Maat et al., see entire reference).  FXII also appears to play a role in innate immune responses and acts as a mitogen for endothelial and muscle cells independently of enzymatic activity (Renne et al., see entire document).  As such, while the instant application lists various reagents disclosed in the prior art as being “inhibitors of FXII” it is not clear that all such reagents are interchangeable as the detailed biological 
Therefore, in view of the breadth of the claims, the teachings of the art and the examples of the instant specification, artisans would reasonably conclude that applicant was not in possession of the full breadth of “inhibitors of FXII” that treat chronic kidney disease and/or fibrosis at the time the instant application was filed.  Logically, if applicant was not in possession of the agent which is being administered, applicant also was not in possession of methods of administering such reagents at the time the instant application was filed.


Claims 1-3, 5-16, and 18-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Applicant has claimed methods of administering a factor XII inhibitor to a patient for the purpose of “treating” or “preventing” chronic kidney disease and/or renal fibrosis.  The broadest claims place no limitation upon what the administered “inhibitor” is, while dependent claims recite that the inhibitor is an antibody that binds FXII (see for example claim 6), most particularly an antibody comprising the CDR sequences of prototypic anti-FXII antibody named 3F7 and its affinity matured variants (see for example claim 7).  Recited examples of clinical disorders which applicant believed to be chronic kidney diseases or renal fibrosis disorders include lupus and antibody-mediated rejection of a kidney transplant (see for example claim 18).  The working examples disclose a mouse model of renal fibrosis caused by ureter obstruction wherein administration of 3F7 as compared to an isotype matched control antibody demonstrated less kidney.  However, as can be clearly seen in Figure 1 for example, while administration of the 3F7 antibody attenuated damage, kidney damage and impaired function could be observed when comparing the experimentally treated animals to untreated animals that did not undergo the ureter obstruction protocol.  Thus, based upon such data it is clear that while 
As was briefly mentioned above, broadest claims simply recite administering an inhibitor of factor XII while dependent claims indicate that such an inhibitor is an antibody.  All of the data disclosed in the working examples appears to have been collected using the 3F7 antibody, and applicant appears to believe that such data can 
Therefore, while administering antibodies that comprise the CDRs of the 3F7 antibody and its affinity matured variants for the purpose of treating and inhibiting the development of chronic kidney disease and/or renal fibrosis are reasonably enabled, broader concepts such as “prevention” as well as the administration of any and all “inhibitors” of FXII to bring about the recited intended results the recited patient populations does not appear to be reasonable based upon the evidence presently of record.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation “albumin”, and the claim also recites “human albumin” which is the narrower statement of the range/limitation.  Similarly, the claim recites “an immunoglobulin” as well as the narrower “an Fc of an IgG”. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 20 depends from claim 1, and recites that the inhibitor “is administered to the subject in a plurality of doses, or as a continuous single dose.”  Independent claim 1 simply says “administering” without any indication of how many times “administrating” occurs.  It should be apparent that if a 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-16, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spirig et al. (WO 2014/135694).
Spirig et al. disclose administration of antibodies that inhibit the activity of FXII to patients undergoing kidney transplants and patients who have renal failure or inflammation of renal tissue (see entire document particularly the abstract, claims and pages 5 and 11).  Antibodies disclosed for use in such administration methods include 3F7 as well as higher affinity variants thereof including VR24, VR110, VR112, VR115, and VR119, and notably such antibodies comprise the CDRs of applicant’s elected species (see pages 18-28, particularly Tables 1 and 2, as well as the enclosed sequence alignments).  Such antibodies are disclosed as being administered via a wide variety of routes including intravenously, subcutaneously, and intrathecally (see particularly pages 29 and 30). The administration can occur as a single dose, continuous infusion, or as multiple doses in amounts including 0.01-30 mg/kg and 1-5 mg/kg which anticipate the dosing recited in the instant claims (see page 30-31).  The antibodies used in the methods of Spirig et al. are disclosed as being antibody fragments, such as scFv, as well as full length antibodies, as being conjugated to numerous polypeptide moieties, and that FXII inhibitors can be linked to half-life enhancing polypeptides either with or without an intervening linker sequence (see particularly pages 18, 27 and 28).  It is worth pointing out that full length antibodies comprise an immunoglobulin Fc domain, and that as evidenced by instant claim 19, Fc is a half-life enhancing polypeptide sequence.  In addition to Fc containing molecules, inhibitors joined to albumin are also disclosed (see page 28).        


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-11, 13-16, and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,973,891. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are either anticipated by or are obvious variants of the issued claims.
Specifically, the issued claims recite administering antibody inhibitors of FXII to treat ischemia-reperfusion injuries in kidneys such as in transplantation settings (see all issued claims, most particularly claims 8, 11, and 17).  Notably such administrations are recited as occurring via a variety of routes including subcutaneously and at doses and time intervals that anticipate the instant claimed ranges (see particularly issued claims 2-7).  Notably the sequences recited in the issued claims appear to be the same as those of the instant claims (see particularly issued claims 14, 15, 20, and 21 as well as columns 13 and 14).  As evidenced by instant claim 2, ischemia-reperfusion injury gives rise to kidney disease/fibrosis and thus the issued claims for treating ischemia-


No claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644